


110 HR 5595 IH: Make Our Veterans Smile Act of

U.S. House of Representatives
2008-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5595
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2008
			Mr. Carney (for
			 himself and Mr. Kirk) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to provide dental care to veterans with
		  service-connected disabilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Make Our Veterans Smile Act of
			 2008.
		2.Provision of
			 dental care by Secretary of Veterans Affairs to veterans with service-connected
			 disabilities
			(a)Provision of
			 careSection 1712(a)(1)(G) of
			 title 38, United States Code, is amended by striking rated as
			 total.
			(b)Authority To
			 provide care by entering into contractsSection 1703(a)(7) of
			 such title is amended by striking section 1712(a)(1)(F) and
			 inserting section 1712(a)(1).
			(c)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall apply with respect to outpatient dental services
			 and treatment, and related dental appliances, furnished on or after January 1,
			 2009.
			
